TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2014



                                     NO. 03-14-00176-CV


                               Anthony Leo Sheridan, Appellant

                                                  v.

                         The Office of the Attorney General, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on June 10, 2011.1 Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.




1
  This appeal challenges an order rendered June 10, 2011, in the 126th Judicial District Court of
Travis County, the Honorable Lora Livingston, Judge Presiding. The case was subsequently
transferred to Williamson County.